973 So.2d 656 (2008)
Darryl Richard BOULDEN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-521.
District Court of Appeal of Florida, Second District.
February 6, 2008.
James Marion Moorman, Public Defender, and Jean Marie Henne, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed without prejudice to Boulden's right to seek appropriate and timely postconviction relief.
STRINGER and SILBERMAN, JJ., and GALLEN, THOMAS M., Associate Senior Judge, Concur.